Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
Claims 1, 11-15 and 17 are currently amended.  Claim 2 is withdrawn.  Claims 3-5, 8-10, 16 and 18-20 are original or were previously presented.  Claims 1-20 are pending.  Claims 1 and 3-20 have been fully considered.  The examined claims are directed to an apparatus/system.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
porous plates, the first and second porous plates and the sidewall defining a first inner volume of the cartridge . . .”  This language is a bit confusing or awkward since porous plates appears twice.  If “the porous plates” is the same as “the first and second porous plates,” Applicant should clarify the language.  Alternately, it is unclear if the inner faces of the plates is intended to be different than the plates themselves?  Also, the use of the conjunctive ‘and’ after ‘second porous plates,’ with no punctuation further complicates understanding the intended claim structure.
Claim 19 recites the limitation "a gasket disposed between the first part and the second part."  There is insufficient antecedent basis for the underlined limitations in the claim since none of the base claim refer to a first part or a second part.  These structures are introduced in claim 18.
Claim 3-20 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262)(of record) in view of Held et al. (WO2005087339).
Regarding claims 1, 3 and 18, Brandredth et al. (Brandredth) discloses a scale reduction system (Abstract, [0016], Figs. 1-3) comprising: 
a housing 10/20, 70 having an inlet 51 and an outlet 52 that are fluidly interconnected by a recess (housing interior) within the housing ([0018]-[0022], Figs. 2 & 3); 
a cartridge 33 removably provided of the housing (Abstract, [0017], [0018], [0021]-[0023], Figs 2 & 3, where a mounted cartridge implies that it is removable; alternatively, removability is tantamount to separability, and it would have been obvious to design the system to make the cartridge removable, to facilitate ready access to the cartridge, if such access were considered desirable, for any reason, such as for cartridge refilling or exchange and for routine maintenance) and comprising a first plate 37 and a second plate 39 that each include an inner and an outer face ([0017], Figs. 1-3), 
a sidewall 38 extending between the inner faces of the plates, the first and second plates and the sidewall defining a first inner volume 42 of the cartridge ([0017], [0021], [0022], [0023], [0027], Figs. 1-3),
wherein the cartridge is fully covered by the housing when installed in the housing (Figs. 2 and 3); and 
a first chemical composition 40 contained within the first inner volume of the cartridge ([0017], [0021], Figs. 2 & 3).
Therefore, Brandreth discloses the claimed invention except 
porous plate and a second porous plate.
Note that Brandredth mentions that one can employ either a single or multiple dispensing apertures 41 or intake apertures 43 to control the feed rate and desirable concentration of the chemical, depending on the given application ([0017]).  These multiple apertures are analogous to a porous entry and exit for the water and chemicals.  Additionally, the use of porous plates is for various purposes is well known in the liquid purification and separation art.
Held et al. (Held), for example, relates to a liquid chromatography apparatus, and more particularly to a liquid chromatography stand and cliromatography cartridges and methods of use in a high throughput flash purification system (Abstract, [0001], Fig. 1).  Of course, liquid chromatography is a method for separating a complex mixture which is typically accomplished with disposable cartridges ([0002], [0003]).  The media bed is bounded axially by porous plates, or plates containing defined flow paths, through which the mobile phase will flow ([0003]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ first and second porous plates as alternate or additional means of allowing fluid and the chemical composition to flow into and out from the cartridge since a porous plate can accomplish the same function as an intake aperture and a dispensing aperture, which simply substitutes one known element for another to obtain predictable results and because Held demonstrates that axially bound porous plates is a known means of facilitating and controlling flow.
	Additional Disclosures Included: Claim 3: The inlet and the outlet are both disposed at a first end of the housing (Fig. 2); and Claim 18: The housing is a two-part housing 10, 20 that further comprises a first part and a second part that mates with the first part via a locking assembly 13 ([0019], Fig. 3).
claims 5 and 6, Brandreth and Held combined discloses or suggests the scale reduction system of claim 1, except wherein the first chemical composition comprises a water softening agent.
However, Brandreth teaches that an operation has wide latitude in choosing an appropriate chemical.  That is, the chemical can be of any soluble type which imparts beneficial properties to the water, such as prevention of bacterial, fungal, mold or other biological growth, reduction or control of deposits of scaling, corrosion control, etc. ([0016]).
As such, at the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to use any suitable chemical composition, depending on treatment needs, where a water softening agent would be appropriate in situations where hard water is expected.  
Additional Disclosures Included: Claim 6: The water softening agent is chosen from the group consisting of Eagle® sorb ES3 Anti-Scale or SCALENET™, and any combination thereof (claim 5 analysis).

Claims 4, 7, 8, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339), as applied to claim 1 above, further in view of Martin (US20060175262)(of record).
Regarding claims 4, 7, 8, 11-13 and 20, Brandreth and Held combined discloses or suggests the scale reduction system of claim 1, except wherein the first chemical composition is a powdered media.
i.e., powder, granular or beads, or other similar types of media can be employed to chemically alter liquids forced therethrough ([0011]).  The various embodiments of the invention disclosed herein preferably utilize a non-bonded media, such as any granular media, any particulate media, any bead-type media, any powder media, and the like ([0047]).  
	When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ a powdered media since powdered media is merely one form of dispensing the chemical composition and such powder may be appropriate in certain application, as suggested by Martin ([00011]).
	Additional Disclosures Included: Claim 7: The cartridge further comprises: a third porous plate 190 disposed along the sidewall at a location between the first and second porous plates so as to define a second inner volume of the cartridge that is separate of the first inner volume; and a second chemical composition contained within the second inner volume (Martin, [0102], Fig. 13, where the compartments separate the chemical compositions, which one of ordinary skill would understand to be either the same or a different composition, and where the plates by analogy can be porous plates for allowing fluid flow, which porosities can be the same or different; in each case there are limited choices of either same or different chemical composition and the same or different porosities, such that one can experiment to choose one or the other with a reasonable expectation of success); Claim 8: The first chemical composition and the second chemical composition are the same (claim 7 analysis); Claim 11: The cartridge Claim 12: The support member defines a central channel, the central channel having an opposing first and second end, the first end in alignment with a flow aperture of the first porous plate and the second end in alignment with a flow aperture of the second porous plate (Martin, [0059], Figs. 1b, 2); Claim 13: The first and second porous plates each have a plurality of radial slots located along a respective circumference of the first and second plates (Martin, [0066], Figs. 4a-4c); and Claim 20: The first chemical composition comprises a plurality of beads (Martin, [0055]).

Regarding claims 15-17, Brandredth, Held and Martin combined discloses or suggests the scale reduction system of claim 1, the first porous plate 12 further comprising a first porosity (Martin, Fig. 4a), the second porous plate 14 further comprising a second porosity (Martin, [0051], Fig. 4a, where the Martin plates are substituted with porous plates, as in the claim 1 analysis and where perforations that allow fluid flow are analogous to the same or different porosities; one can choose from the limited choices of either the same or different porosities with a reasonable expectation of success in obtaining an optimal result), and the sidewall further comprising a third porosity ([0053]), except wherein the second and third porosities are equal.
Martin teaches that one can change or vary the third porosity since one can vary the size of the perforation or either use or not use a screen ([0053]).  Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to adjust the porosities of the plates and sidewall relative to each other, as necessary, to better control the amount of dispensed chemical that is required for a specific intended use.
Additional Disclosures Included: Claim 16: The second and third porosities are more porous than the first porosity (claim 15 analysis); and Claim 17: The cartridge further comprises: a third plate 190 disposed along the sidewall at a location between the first and second plates so as to define a second inner volume of the cartridge that is separate of the first inner volume (Martin, [0102]); and a second chemical composition contained within the second inner volume; and wherein the third plate further comprises a fourth porosity ([0102], Fig. 13) that is different from the first and second porosities (where it would have been obvious to adjust the relative porosities to better control the amount of dispensed chemical required for a specific intended use).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339) and Martin (US20060175262), as applied to claim 7 above, further in view of Slark (US20100012590)(of record).
Regarding claims 9 and 10, Brandreth, Held and Martin combined discloses or suggests the scale reduction system of claim 7, except wherein the second chemical composition is a redox purification media.
Slark et al. (Slark) discloses a method and a device for the treatment of water (Abstract, Fig. 11). The device 200 has a housing comprising an inlet 214 for receiving and an outlet 224 for discharging a volume of water; a first filter media, positioned within the housing comprising an acidic cation exchange resin capable of exchanging at least a portion of metal cations in the volume of water with non-metal cations such that the volume of water exiting the first filter media is reduced in metal cation content (Id.).
206c, 206d disposed within a recess with in a housing 208b (Fig. 11) and comprising a first plate 212 and a second plate 218 that each include an inner and an outer face (Fig. 11).
By analogy, one may view Slark’s cartridge(s) as further comprising a third plate 232 disposed along the sidewall at a location between the first and second plates so as to define a second inner volume of the cartridge that is separate of the first inner volume; and a second chemical composition contained within the second inner volume (Slark, [0087], [0089], Fig. 11).  In multiple canisters or cartridges in fluid communication, one can include different chemical compositions, including a redox purification media (Slark, [0088]).  
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ and desired chemical composition depending on the intended application, including a redox purification media suggested in Slark.
Additional Disclosures Included: Claim 10: The redox purification media is KDF 55 (Slark, [0088]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339) and Martin (US20060175262), as applied to claim 13 above, further in view of de Goor et al. (US20040228212)(of record).
Regarding claim 14, Brandreth, Held and Martin combined discloses or suggests the scale reduction system of claim 1, except wherein the plurality of radial slots located radially along the circumference of the first plate are not in alignment with the plurality of radial slots located radially along the circumference of the second plate.

When the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to choose alignments as desired, and to position the slots of the first and second plates of Martin similar to de Goor’s, to increase the tortuosity of a liquid flow in the system and to thus improve the mixing of the liquid with the treatment chemical.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al. (US20040108262) in view of Held et al. (WO2005087339) and Martin (US20060175262), as applied to claim 17 above, further in view of Hughes (US6096197)(of record).
Regarding claim 19, Brandreth, Held and Martin discloses or suggests the scale reduction system of claim 17, except further comprising a gasket disposed between the first part and the second part.
Hughes, however, discloses a gasket 64 disposed between an analogous first part 60 and the second part 62 (col. 5, ln. 56 - col. 6, ln. 7; Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art to provide a gasket, such as in Hughes, to ensure a fluid tight fit between the two parts and to reduce potential leakage.
Response to Arguments
	Applicant’s arguments filed 01-03-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no 
	
	With respect to Brandreth, Applicant states “Brandredth teaches a dispenser cartridge member (33) that preferably has a single intake aperture 43 and a single dispensing aperture
41 . . . and expressly discloses that the [i]ntake aperture 43 is the only means for water to enter the interior 42 of chemical cartridge 33 and dispensing aperture 41 is the only means for the
chemical solution 44 to exit the interior 42 of chemical cartridge 33" and thus not only fails to disclose that the plates (39) and (37) thereof may be porous, but expressly teaches away from the plates (39) and (37) being porous.  With respect to Applicant’s teaching away contention, Examiner disagrees.
	For example, Brandreth discloses that one can employ “multiple dispensing apertures 41 or intake apertures 43” and that the “size of the intake aperture 43 and dispensing aperture 41
determine the feed rate, and can be varied in relation to the solubility characteristics or desirable concentrations of particular solid chemicals 40 needed for a given application.”  Thus, Brandreth does not necessarily even prefer a single intake aperture 43 and a single dispensing aperture.  Brandreth certainly does not tech away from the plates being porous since the potential for porous plates is not mentioned.  Moreover, there is no other teaching in Brandreth that would denigrate the potential use of porous plates as an alternative or substitute method of accomplishing the same or similar functionality as the disclosed intake and dispensing apertures.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/